

116 S3158 IS: Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3158IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Booker (for himself, Mr. Blumenthal, Mr. Brown, Mrs. Gillibrand, Ms. Harris, Ms. Klobuchar, Mr. Markey, Mr. Merkley, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo remove college cost as a barrier to every student having access to a well-prepared and diverse
			 educator workforce, and for other purposes.
	
 1.Short titleThis Act may be cited as the Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act or the Diversify Act. 2.FindingsCongress finds the following:
 (1)Schools predominantly enrolling historically underserved students are often disproportionately impacted by teacher shortages.
 (2)Data shows that between 2009 and 2014, teacher education enrollments dropped from 691,000 to 451,000, a 35-percent reduction. This amounts to a decrease of almost 240,000 professionals on their way to becoming teachers in the year 2014, as compared to 2009.
 (3)Research suggests that service scholarship programs like the TEACH Grant Program are successful when they are both administratively manageable and when subsidies are large enough to substantially offset training costs. Efforts to increase the TEACH Grant award amount must be combined with efforts to ensure that the program is administratively manageable. In order for the TEACH Grant Program to meet its full potential, the research is clear that both criteria need to be addressed.
 (4)The TEACH Grant’s award amount has not increased since its creation in the bipartisan College Cost Reduction and Access Act of 2007 (Public Law 110–84). In addition, due to the Budget Control Act of 2011 (Public Law 112–25), the maximum amount of grant aid available under the TEACH Grant Program of $4,000 a year has been cut for a majority of the program’s existence. This comes at a time when the yearly full cost of a public 4-year college for an in-State student exceeds $20,000. Further, more than two-thirds of individuals entering the field of education borrow money to pay for their higher education, resulting in an average debt of about $20,000 for those with a bachelor’s degree and $50,000 for those with a master’s degree.
 (5)Grant programs can eliminate or reduce the need to borrow student loans in order to afford a college education. This is important because a college student’s potential debt burden influences the student’s decisions about what profession to enter, with the result that the student is less likely to pursue a career in education or take other low-paying jobs after graduation if the student expects to incur more debt. This is especially true for students of color, who, according to a recent report, are more likely to come from families that are unable to contribute financially to their higher education.
 (6)Students with disabilities, including students of color with disabilities, are also likely to accrue significant student loan debt. This often results from limited ability to work while in school due to the increased time needed for coursework.
 (7)Teachers of color face unique barriers to entering and staying in the profession. For example, teachers of color are more likely to enter teaching through alternative pathways due to the high cost of traditional teacher preparation programs and the debt burden faced by college students of color. Lower quality pathways can result in less effective teaching and high turnover rates. Research shows that candidates who receive comprehensive preparation are 2 to 3 times more likely to stay in teaching than those who receive little training. In many cases, however, teachers of color are more likely to begin teaching without having completed comprehensive preparation and entering instead through alternative routes that often skip student teaching and key coursework, leaving teachers to learn on the job.
 (8)Research shows that recruiting and retaining a diverse teacher workforce is key to improving outcomes for all students and for closing achievement gaps. While White students also benefit by learning from teachers of color, the impact is especially significant for students of color, who have higher test scores, are more likely to graduate high school, and more likely to succeed in college when they have had teachers of color who serve as role models and support their attachment to school and learning.
 3.Amendments to the Higher Education Act of 1965Section 420M of the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended— (1)in subsection (a)(1), by striking $4,000 and inserting $8,000; and
 (2)in subsection (d)— (A)in paragraph (1)(B), by striking $16,000 and inserting $32,000; and
 (B)in paragraph (2), by striking $8,000 and inserting $16,000. 4.Amendment to the Balanced Budget and Deficit Control ActSection 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(h)) is amended by inserting after the item relating to Supplemental Security Income Program (28–0406–0–1–609). the following new item:
			
 TEACH Grants under subpart 9 of part A of title IV of the Higher Education Act of 1965..